Citation Nr: 9913580	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-18 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to Department of Veterans Affairs disability 
compensation benefits for a myocardial infarction in 1991 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).

Entitlement to Department of Veterans Affairs disability 
compensation benefits for peripheral vascular disease due to 
VA surgical care received in January 1991 pursuant to the 
provisions of 38 U.S.C.A. § 1151.

Entitlement to Department of Veterans Affairs disability 
compensation benefits for tinnitus due to VA medical care 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from October 1961 to May 1965.

This matter arose from a rating decision in March 1996 which 
denied the veteran's claims for Department of Veterans 
Affairs (VA) disability compensation benefits for a 
myocardial infarction, peripheral vascular disease and 
tinnitus pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

The veteran's claims were previously before the Board of 
Veterans' Appeals (Board) for review in March 1999 and were 
remanded for a hearing before the undersigned Board Member.  
The case was returned to the Board in March 1999.

During the pendency of this appeal, including at the hearings 
on appeal, the veteran presented contentions that raised the 
issue of service connection for tinnitus.  This issue is 
referred to the Regional Office (RO) for appropriate action.


FINDINGS OF FACT

1.  The veteran was an inpatient at Catholic Medical Center 
and was not receiving VA medical care at the time of his 
reported 1991 myocardial infarction.

2.  The claim of entitlement to VA disability compensation 
benefits for peripheral vascular as a result of January 1991 
surgery pursuant to the provisions of 38 U.S.C.A. § 1151 is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

3.  The claim of entitlement to VA disability compensation 
benefits for tinnitus as a result of VA medical care pursuant 
to the provisions of 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  Entitlement to VA disability compensation benefits for a 
myocardial infarction in 1991 pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. § 1151.

2.  The claim of entitlement to VA disability compensation 
benefits for peripheral vascular as a result of January 1991 
VA surgery pursuant to the provisions of 38 U.S.C.A. § 1151 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to VA disability compensation 
benefits for tinnitus as a result of VA medical care pursuant 
to the provisions of 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The current record shows that the veteran, who was treated 
for peripheral vascular disease by the VA in 1990.  In 
January 1991, he was admitted to the VA Medical Center, 
Manchester, for a vascular fem/fem crossover graft and an 
arteriotomy of the femoral artery.  His medical history 
included significant coronary artery disease, status post 
myocardial infarction two times, with a two year history of 
left lower extremity claudication, worsening until the 
veteran had been unable to walk past fifty yards.  On the 
second post operative day it was noted that the right groin 
looked a little erythematous and, after the veteran was 
placed on Kefzol, the erythema disappeared.  It was noted 
that the veteran was discharged on the sixth postoperative 
day, January 13, 1991, in stable condition.

VA outpatient treatment records reflect that five days 
following the veteran's discharge from the hospital; there 
was no further calf or buttock claudication pain with 
walking.  The left groin wound was well healed and the right 
groin wound had a .5 centimeter area of skin which came apart 
but not deep.  Later the same month it was noted that the 
wound was improved.  It was indicated that he still 
complained of left leg pain.

Additional records from the VA Medical Center, Manchester, 
reflect that the veteran was admitted to the intensive care 
unit with unstable angina in May 1991 after he was seen in 
the emergency room for complaints of chest pain.  He was 
placed on IV Nitroglycerin and, following evaluation, it was 
concluded that he needed an emergency transfer for cardiac 
catheterization and emergency bypass surgery.  It was noted 
that he received streptokinase and would be transferred in an 
ambulance with a physician in attendance.  VA outpatient 
treatment records show that the veteran was seen on June 7, 
1991, and it was noted at that time that he had been 
discharged that day from Catholic Medical Center.  The 
veteran was requesting medications.  Several days later it 
was noted that the veteran, two weeks previously, had been 
given streptokinase at the VA Medical Center and been 
transferred to the Catholic Medical Center.  He related that 
he was discharged from Catholic Medical Center with an 
inferior wall myocardial infarction (IWMI).  A 
catheterization report was pending.  Since his discharge, he 
had no chest pain, swelling, or shortness of breath.  He was 
scheduled for a cardiac clinic follow-up a few later, but 
failed to return for the appointment.

August 1991 treatment records from Ralph R. Wolf, M.D., 
reflect that the veteran was seen for complaints of lower 
extremity pain, left greater than right, especially with 
prolonged walking.  Louis D. Fink, M.D., reported in an 
October 1991 treatment record, that the veteran had been told 
that he probably had distal disease in his left lower 
extremity and that the VA surgeons were not anxious to 
proceed with aggressive intervention because of the veteran's 
recent myocardial infarction.

In June 1992, the veteran was hospitalized at a VA medical 
center.  A VA report of hospitalization noted that the 
veteran's dosage of Prozac had been increased two weeks 
previous to his admission and that he had been experiencing 
increased ringing in his ears.  VA outpatient treatment 
records show that in October 1993 it was reported that the 
veteran had had tinnitus for at least two years and that it 
was getting louder and louder.  In March 1994 the impression 
following a vascular evaluation of the veteran was disabling 
claudication.  It was noted that the veteran might have 
stenosis of the fem-fem in the left groin.  In April 1994 an 
angiogram was conducted to define the nature of the veteran's 
peripheral vascular disease.  In the report of a lower 
extremity arteriogram the impression included no 
demonstration of a surgical anastomosis.  It was concluded 
that the femoral-femoral graft was no longer functioning with 
poor flow to the veteran's left leg.

In August 1994 the veteran reported that he had had decreased 
hearing since the 1960's and that he had worked on aircraft 
carriers.  He also reported that he had constant left ear 
tinnitus.  In a September 1994 VA report of the veteran's 
hospitalization it was noted that veteran's diagnoses 
included peripheral vascular disease, status post femoral 
bypass nonfunctional secondary to clot.  The VA conducted a 
general medical examination and an aid attendance examination 
of the veteran in October 1994.  At the time of the general 
medical examination the veteran reported that his bypass was 
failing and his present complaint was that it was hard to 
walk.  Following the examination, the diagnoses included 
peripheral vascular disease secondary to femoral-to-femoral 
bypass.  Following the aid and attendance examination, the 
diagnoses included status post femoral-to-femoral anastomosis 
which was failing badly on the left lower extremity.

At the time of a February 1996 VA general medical 
examination, the veteran stated that he had tinnitus and it 
was indicated that he believed that this was caused by long 
use of ibuprofen.  The examiner reported that when he told 
the veteran that ibuprofen did not cause tinnitus, the 
veteran did not offer any arguments.  The diagnoses following 
examination included status post myocardial infarction times 
three; status post femoral-femoral bypass; tinnitus; and 
intermittent claudication.

The examiner stated that it was his opinion that the 
veteran's tinnitus was not due to the use of ibuprofen.  It 
was noted that the veteran believed that aspirin and 
ibuprofen were the same and the examiner indicated that he 
explained to the veteran that there was no connection.  It 
was the examiner's feeling that the tinnitus was probably due 
to the veteran's circulatory problems and was also the result 
of extreme usage of cigarettes for twenty-five years, 
including using five packs per day for five years.

It was noted by the examiner that the veteran felt that his 
heart attack, indicated to have occurred in 1992, was caused 
by the femoral-femoral bypass which was done a year earlier, 
and that this had to be negated by the fact that he had a 
myocardial infarction in 1989 prior to having any symptoms of 
leg pain and the diagnosis of intermittent claudication.  The 
examiner related that he believed that they were two separate 
entities but that they were both due to smoking and that the 
literature supported this.  The examiner concluded that the 
literature did not support the ibuprofen being connected with 
the tinnitus.

In September 1996 the veteran and his spouse gave detailed 
testimony in support of the veteran's claims and later that 
month the veteran's representative submitted additional 
evidence in support of the claims.  This evidence included 
photocopies of pages from several publications, including 
Patient Drug Facts (1995), The Pill Book (6th Edition), Home 
Medical Advisor ( a computer program put out by Pixel 
Perfect), and The Johns Hopkins White Papers, 1995.  In the 
Home Medical Advisor documents, tinnitus was reported to be a 
side effect of ibuprofen.  In The Pill Book documents, 
ringing or buzzing in the ears was reported to be a common 
sign of overdosage of a nonsteroidal anti-inflammatory drug.  
The usual adult dose of ibuprofen was reported to be 200 to 
800 milligrams four times a day.

Another hearing on appeal, before the undersigned Board 
Member, was conducted in March 1999.  At this time the 
veteran testified that, while he was hospitalized at the 
Catholic Medical Center in the early 1990's, the fee-basis 
people from the VA Medical Center in Manchester contacted the 
Catholic Medical Center and indicated that the veteran should 
be returned to the VA system for care at the VA Medical 
Center in Roxbury.  The veteran has testified that, as a 
result of this request, the physician at Catholic Medical 
Center removed the IV Nitro drip and a heart attack 
immediately occurred.  The veteran avers that, without the 
action by the VA, the heart attack might not have occurred.

The veteran further testified that he was told by a VA 
physician that the fem-fem bypass done in 1991 was too long 
and was not done properly but that this physician told him 
that he would not write it down because that would be 
speculation.  The veteran also testified that he was told by 
a VA ear, nose and throat specialist, not on the record, that 
his tinnitus was probably due to Motrin dosage that he was on 
for a long period of time, 800 milligrams four times a day.  
The veteran stated that he was told by a VA physician that 
the normal progression of the peripheral vascular disease 
continued and the veteran testified that this was absolutely, 
technically correct because the fem-fem bypass did not work.

Analysis

Previous to October 1, 1997, 38 U.S.C.A. § 1151 provided 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting additional disability by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability were service connected.  Applicable 
regulations provided that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c) (1997).

As of October 1, 1997, 38 U.S.C.A. § 1151 was revised and, in 
pertinent part, not only must it be shown that the additional 
disability was caused by VA hospitalization, medical or 
surgical treatment but that the proximate cause of the 
disability must have been carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing VA hospitalization, 
medical or surgical treatment; or an event not reasonably 
foreseen.

I.  Peripheral Vascular Disease and Tinnitus

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran was 
certainly competent to judge the immediate effects of his 
treatment, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

In this case, the veteran has requested VA disability 
compensation benefits for peripheral vascular disease due to 
VA surgical care received in January 1991 as well as for 
tinnitus due to VA medical care pursuant to the provisions of 
38 U.S.C.A. § 1151.  The VA medical records confirm that 
within months after the veteran's January 1991 surgery for 
treatment of his peripheral vascular disease, he was 
experiencing lower extremity pain, especially with prolonged 
walking.  However, the Board points out that the record is 
entirely negative for any clinical evidence suggesting a link 
between the surgery and any resulting additional disability 
of his peripheral vascular disease.  Although the veteran has 
expressed his opinion that such a relationship exists, he is 
not qualified, as a lay person, to furnish medical opinions 
or diagnoses.

The medical evidence demonstrates that the surgery performed 
in January 1991 was unsuccessful.  While it is regrettable 
that the treatment was unsuccessful, 38 U.S.C.A. § 1151 
claims do not turn on the success or failure of the 
treatment; claims under 38 U.S.C.A. § 1151 are evaluated by 
looking at whether the veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of the VA hospital, medical or surgical treatment.   
There is no competent evidence in the record showing that the 
January 1991 surgical treatment resulted in any additional 
disability over and above that which occurred due to the 
natural progression of the disease.

With respect to the veteran's tinnitus, he is of the opinion 
that his tinnitus is caused by one of the medications 
provided by the VA, Motrin.  In one of the documents 
submitted by the veteran tinnitus was reported to be a side 
effect of ibuprofen.  In another of the documents, from The 
Pill Book, ringing or buzzing in the ears was reported to be 
a common sign of overdosage of a nonsteroidal anti-
inflammatory drug.  However, generic statements from medical 
treatises regarding a possible link are not sufficient to 
well ground a claim.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998). There is no competent evidence in the record 
showing that the veteran's tinnitus is the result of VA 
medical treatment.  Rather, the examiner in February 1996 
indicated that the veteran's tinnitus was probably due to his 
circulatory problems as well as his extreme usage of 
cigarettes for twenty-five years.  

Whether the veteran's claims are evaluated under the 
38 U.S.C.A. § 1151 that was in effect previous to October 1, 
1997, or the statute currently in effect is of no 
consequence; as no competent evidence has been submitted 
demonstrating that the veteran's surgical care received in 
January 1991 resulted in additional peripheral vascular 
disease or that his tinnitus is due to VA medical care , 
these claims for VA disability compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 are not well 
grounded, and must be denied.

As the foregoing explains the need for competent evidence, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for VA disability compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II. Myocardial Infarction

While the veteran is seeking VA disability compensation 
benefits for a myocardial infarction in 1991 pursuant to the 
provisions of 38 U.S.C.A. § 1151, he does not contend that 
the myocardial infarction and resulting additional disability 
were by reason of VA hospital, medical or surgical treatment.  
Rather, he has testified that the myocardial infarction 
occurred while he was hospitalized at a private facility, 
Catholic Medical Center, and argues that the fee-basis people 
from the VA Medical Center in Manchester may have 
precipitated the myocardial infarction as it was their call 
to the Catholic Medical Center which led the physician at 
Catholic Medical Center to remove the IV Nitro drip.

Assuming, arguendo, the accuracy of the veteran's recitation 
of events, the Board finds that this can not result in a 
grant of entitlement to VA disability compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 
7-97 refers to Admin. Dec. No. 802 (12-30-48), noting that, 
in that case, where the veteran was injured in an accident 
while being transported by private ambulance to a VA hospital 
for admission, the Administrator concluded that the injury 
was not the result of VA hospitalization.  Similarly, this 
veteran can not be said to occupy the status of a VA 
hospitalized patient where he is in a private facility and 
under private, not VA, medical care.  Accordingly, VA 
disability compensation benefits for a myocardial infarction 
in 1991, while under private hospital care, pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.
ORDER

Entitlement to VA disability compensation benefits for a 
myocardial infarction in 1991, peripheral vascular disease 
due to VA surgical care received in January 1991 and to 
tinnitus due to VA medical care, all pursuant to the 
provisions of 38 U.S.C.A. § 1151, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

